UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7659


WALTER TIMOTHY GAUSE,

                     Plaintiff - Appellant,

              v.

ERIC HOOKS, Sec. D.P.S.; NC PRISONER LEGAL SERVICES; STATE OF NC
GENERAL ASSEMBLY; STATE OF NC JUSTICE DEPARTMENT,

                     Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Martin K. Reidinger, Chief District Judge. (3:20-cv-00507-MR)


Submitted: December 22, 2020                                Decided: December 29, 2020


Before NIEMEYER, FLOYD, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter Timothy Gause, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Walter Timothy Gause appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 complaint under 28 U.S.C. §§ 1915(e)(2), 1915A. We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Gause v. Hooks, No. 3:20-cv-00507-MR (W.D.N.C. Oct. 26, 2020). We deny

Gause’s motion for a certificate of appealability and dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2